Citation Nr: 0720820	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-17 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (initial) rating for 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1984 to June 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied an initial compensable rating for 
hypertension.  In December 2006, the veteran testified at a 
travel board hearing held at the RO.

During the course of the appeal, a September 2005 rating 
decision granted an increased rating of 10 percent for 
hypertension, effective July 13, 2004.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

At the December 2006 hearing, the veteran appeared to claim 
service connection for erectile dysfunction and fatigue, as 
secondary to his service-connected hypertension.  As these 
claims have not been developed for appellate review, the 
Board refers them to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

First, at the December 2006 hearing, the veteran testified 
that his most recent VA medical records from May 2005 to the 
present had not been associated with the claims file.  He 
requested that VA obtain those records in support of his 
claim.

In addition, the Board finds that the requirements of VA's 
duty to notify and assist the claimant have not been met.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and their representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claim for an increased initial 
rating for hypertension.  Therefore, a remand is required in 
order to allow sufficient notice to the veteran.  Upon 
remand, the veteran will be free to submit additional 
evidence and argument on the question at issue.

Finally, the veteran testified that since the May 2005 VA 
examination, his hypertension has worsened and necessitated 
an increase in his medication.  The Board finds that an 
examination is needed to determine whether any increase in 
severity warrants an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since May 2005.

2.  Notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to substantiate 
the claim for an increased (initial) 
rating for hypertension, and of what 
information or evidence the veteran should 
provide and what information or evidence 
VA will attempt to obtain on his behalf.  
The notice should also ask the appellant 
to provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

3.  After completion of the above, 
schedule the veteran for a VA examination 
to determine the extent and severity of 
his service-connected hypertension.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and the 
examination report must reflect that the 
claims folder was reviewed.

4.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, the case should 
be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


